DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutz et al (US 10,419,908).
Claim 1. 
Maezawa et disclose a home appliance (col.5:20 discuss an appliance) connection method comprising:
setting a wireless mode to a station mode (control unit 110 may be set to search a Wi-Fi signal);
periodically searching for a wireless network under the station mode (col.6:5-8 describes the control unit is a wireless access point, connected to a network 105, thus it is searching a Wi-Fi signal for a network 105); and
upon receiving a wireless network searching request from a terminal device (col.6:5-8 describes that control unit 110 receives a wi-fi probes, i.e., a wireless network search request, from a terminal device 120), transmitting information about a searched wireless network to the terminal device (col.9:54-65 describes the control unit transmits a Wi-Fi connection information to device 120).

Claim 8.
Hutz et al (US 10,419,908). disclose a home appliance connection device comprising:
a controller (control unit 110) configured to periodically search for a wireless network, wherein a wireless mode of the controller is a station mode (control unit 110 may be set to search a Wi-Fi signal and col.6:5-8 describes the control unit is a wireless access point, connected to a network 105, thus it is searching a Wi-Fi signal for a network 105);
a receiver (a receiver in the control unit) configured to receive a wireless network searching request from a terminal device (col.6:5-8 describes that control unit 110 receives a wi-fi probes, i.e., a wireless network search request, from a terminal device 120); and
a transmitter (a transmitter in the control unit) configured to transmit information about a searched wireless network to the terminal device (col.9:54-65 describes the control unit transmits a Wi-Fi connection information to device 120).

Allowable Subject Matter
4.	Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632